DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
All of the Applicants’ Drawings are missing.

Specification
The Applicants’ Substitute Specification has not been entered because it is not accompanied w/ a statement that this Substitute Specification does not contain any new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 6, 7, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 10,352,556 B2.
Claim 1 set forth in this U. S. Pat. 10,352,556 B2 describes a method for abating the emissions of NOx present in a gas associated w/ an annealing/heating device used to heat/treat metal strips by providing combustion air along w/ combustion products in a vicinity that is either upstream of the 
	The difference between the Applicants’ claims and this U. S. Pat. 10,352,556 B2 is that the Applicants’ independent claim 6 also describes explicit details of the annealing/heating device that may not be expressly stated in this U. S. Pat. 10,352,556 B2 (such as providing a non-fired zone rear of the directly fired zone; providing an after-burner chamber, etc.), however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that the same annealing/heating furnace used to heat treat the same metal strips would inevitably contain the same structural elements (such as the non-fired zone rear of the directly fired zone; providing an after-burner chamber, etc. described in at least the Applicants’ independent claim 6) and such reasonable expectations are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 8, 11, 17, 18, 19 and independent claim 21, as well as the claims directly or indirectly dependent thereon (i. e. Applicants’ claims 9, 10, 13 and 22) have been 
The Applicants’ dependent claims 14, 15 and 16 have been allowed over this U. S. Pat. 10,352,556 B2 because these claims also require that the nozzles be configured to deliver nitrogen, and at least this particular feature is not taught or suggested in this U. S. Pat. 10,352,556 B2.

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
U. S. Pat. 3,081,074; CN 107 206 313 B; EP 3 244 989 B1; WO 2019 011 517 A1; DE 10 2013 010 855 A1; JP 2012 101 158 A; DE 10 2010 010 197 A1, and WO 2012 46 462 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736